In an action inter alia for specific performance of a contract for the sale of real property, plaintiff appeals from so much of (1) an order of the Supreme Court, Orange County, dated May 13, 1975, as denied his cross motion for summary judgment, and (2) a further order of the same court, dated July 29, 1975, as, upon reargument, adhered to the original determination. Appeal from the order dated May 13, 1975 dismissed as academic. That order was superseded by the order made upon reargument. Order dated July 29, 1975 affirmed insofar as appealed from. Defendant is awarded one bill of $50 costs and disbursements to cover both appeals. The plaintiff’s cross motion for summary judgment was properly denied. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.